NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

CHARLES A. BROWN,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                        Case No. 2D18-815
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 22, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Manatee County; Charles Sniffen,
Judge.



PER CURIAM.

             Affirmed. See Robinson v. State, 37 So. 3d 921 (Fla. 2d DCA 2010);

Steward v. State, 931 So. 2d 133 (Fla. 2d DCA 2006); Coke v. State, 955 So. 2d 1216

(Fla. 4th DCA 2007).



BLACK, SALARIO, and BADALAMENTI, JJ., Concur.